Exhibit 10.7

 

INVESTMENT TECHNOLOGY GROUP, INC.

NONQUALIFIED STOCK OPTION GRANT AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

 

THIS GRANT AGREEMENT, dated as of                    (the “Date of Grant”), is
entered into by and between Investment Technology Group, Inc. (the “Company”), a
Delaware corporation, and                    , a member of the Board of
Directors of the Company (the “Director”).

 

WHEREAS, the Director has been awarded the following Grant under the Amended and
Restated Investment Technology Group, Inc. Directors’ Equity Subplan (the
“Subplan”), a subplan of the Investment Technology Group, Inc. 2007 Omnibus
Equity Compensation Plan (the “2007 Plan”);

 

WHEREAS, capitalized terms used herein and not defined herein shall have the
meanings set forth in the Subplan and in the 2007 Plan. In the event of any
conflict between this Grant Agreement, the Subplan and the 2007 Plan, the
Subplan and the 2007 Plan shall control; and

 

WHEREAS, the Director is not employed by the Company, a Subsidiary of the
Company or a parent of the Company and is not otherwise ineligible to
participate in the Subplan.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows:

 


1.                                       GRANT OF THE OPTION. SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN THIS GRANT AGREEMENT, THE SUBPLAN AND THE 2007
PLAN, THE DIRECTOR IS HEREBY AWARDED A NONQUALIFIED STOCK OPTION TO
PURCHASE           SHARES OF COMPANY STOCK FOR AN EXERCISE PRICE OF
$           PER SHARE (THE “OPTION”). THIS OPTION IS INTENDED TO BE A
NONQUALIFIED STOCK OPTION AND SHALL NOT BE TREATED AS AN INCENTIVE STOCK OPTION
UNDER THE PROVISIONS OF THE CODE.


 


2.                                       GRANT SUBJECT TO PLAN PROVISIONS. THIS
OPTION IS AWARDED PURSUANT TO THE SUBPLAN AND THE 2007 PLAN, THE TERMS OF WHICH
ARE INCORPORATED HEREIN BY REFERENCE, AND IN ALL RESPECTS SHALL BE INTERPRETED
IN ACCORDANCE WITH THE SUBPLAN AND THE 2007 PLAN. THIS OPTION IS SUBJECT TO
INTERPRETATIONS, REGULATIONS AND DETERMINATIONS CONCERNING THE SUBPLAN AND THE
2007 PLAN ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE IN ACCORDANCE WITH THE
PROVISIONS OF THE SUBPLAN AND THE 2007 PLAN, INCLUDING, BUT NOT LIMITED TO,
PROVISIONS PERTAINING TO (A) THE REGISTRATION, QUALIFICATION OR LISTING OF THE
SHARES ISSUED UNDER THE 2007 PLAN, (B) CHANGES IN CAPITALIZATION, (C)
REQUIREMENTS OF APPLICABLE LAW AND (D) ALL OTHER PROVISIONS OF THE SUBPLAN AND
THE 2007 PLAN. THE COMMITTEE HAS THE AUTHORITY TO INTERPRET AND CONSTRUE THIS
GRANT AGREEMENT PURSUANT TO THE TERMS OF THE SUBPLAN AND THE 2007 PLAN, AND ITS
DECISIONS ARE CONCLUSIVE AS TO ANY QUESTIONS ARISING HEREUNDER.

 

--------------------------------------------------------------------------------


 


3.                                       VESTING OF THE OPTION.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
GRANT AGREEMENT, THE SUBPLAN AND THE 2007 PLAN, THIS OPTION SHALL VEST AND
BECOME EXERCISABLE IN THREE APPROXIMATELY EQUAL ANNUAL INSTALLMENTS, BEGINNING
ON THE FIRST ANNIVERSARY OF THE DATE OF GRANT IF THE DIRECTOR IS SERVING AS A
NON-EMPLOYEE DIRECTOR OR IS DEEMED TO BE SERVING AS A NON-EMPLOYEE DIRECTOR IN
ACCORDANCE WITH SECTION 7 BELOW, AS OF EACH APPLICABLE VESTING DATE; PROVIDED,
HOWEVER, THAT THE OPTION SHALL VEST AND BECOME IMMEDIATELY EXERCISABLE IN FULL
(I) IMMEDIATELY PRIOR TO THE EFFECTIVENESS OF A CHANGE IN CONTROL IF THE
DIRECTOR IS SERVING AS A NON-EMPLOYEE DIRECTOR OR IS DEEMED TO BE SERVING AS A
NON-EMPLOYEE DIRECTOR IN ACCORDANCE WITH SECTION 7 BELOW, AS OF SUCH DATE OR
(II) IN THE EVENT THAT THE DIRECTOR CEASES TO SERVE AS A NON-EMPLOYEE DIRECTOR
DUE TO THE DIRECTOR’S DEATH OR DISABILITY (AS DEFINED BELOW). IN THE EVENT THE
DIRECTOR CEASES TO SERVE AS A NON-EMPLOYEE DIRECTOR FOR ANY OTHER REASON NOT
DESCRIBED OR PROVIDED FOR HEREIN, ANY PORTION OF THE OPTION THAT HAS NOT YET
VESTED SHALL IMMEDIATELY BE FORFEITED.


 


“DISABILITY” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN SECTION 22(E)(3) OF
THE CODE.


 


(B)                                 THE VESTING OF THE OPTION SHALL BE
CUMULATIVE, BUT SHALL NOT EXCEED 100% OF THE SHARES OF COMPANY STOCK SUBJECT TO
THE OPTION. IF THE FOREGOING VESTING SCHEDULE WOULD PRODUCE FRACTIONAL SHARES,
THE NUMBER OF SHARES FOR WHICH THE OPTION VESTS SHALL BE ROUNDED DOWN TO THE
NEAREST WHOLE SHARE.


 


(C)                                  UNLESS OTHERWISE PROVIDED BY THE COMMITTEE,
ALL AMOUNTS RECEIVABLE IN CONNECTION WITH ANY ADJUSTMENTS TO THE COMPANY STOCK
UNDER SECTION 5(D) OF THE 2007 PLAN, AS INCORPORATED WITHIN THE SUBPLAN, SHALL
BE SUBJECT TO THE VESTING SCHEDULE IN THIS SECTION 3.


 


4.                                       TERM. THE OPTION (TO THE EXTENT NOT
EARLIER EXERCISED OR FORFEITED IN ACCORDANCE WITH SECTION 3(A) ABOVE) SHALL
EXPIRE AT 5:00 P.M., EASTERN TIME, ON THE FIFTH ANNIVERSARY OF THE DATE OF
GRANT; PROVIDED, HOWEVER, IF THE DIRECTOR CEASES TO SERVE AS A NON-EMPLOYEE
DIRECTOR PRIOR TO SUCH DATE (EXCEPT AS PROVIDED IN SECTION 7 BELOW), THE OPTION
SHALL EXPIRE AS FOLLOWS: (A) IF THE DIRECTOR CEASES TO SERVE AS A NON-EMPLOYEE
DIRECTOR DUE TO THE DIRECTOR’S DEATH, DISABILITY OR RETIREMENT AT OR AFTER AGE
65, THE DATE 12 MONTHS AFTER SUCH CESSATION OF SERVICE, BUT IN NO EVENT LATER
THAN THE FIFTH ANNIVERSARY OF THE DATE OF GRANT; AND (B) IF THE DIRECTOR CEASES
TO SERVE AS A NON-EMPLOYEE DIRECTOR FOR ANY REASON OTHER THAN DUE TO THE
DIRECTOR’S DEATH, DISABILITY OR RETIREMENT AT OR AFTER AGE 65, THE DATE SIXTY
(60) DAYS AFTER SUCH CESSATION OF SERVICE, BUT IN NO EVENT LATER THAN THE FIFTH
ANNIVERSARY OF THE DATE OF GRANT.


 


5.                                       METHOD OF EXERCISE. THE DIRECTOR MAY
EXERCISE THE OPTION, IN WHOLE OR IN PART, AT SUCH TIME AS THE OPTION IS
EXERCISABLE AND PRIOR TO ITS EXPIRATION BY GIVING WRITTEN NOTICE OF EXERCISE OF
THE OPTION TO THE SECRETARY OF THE COMPANY. SUCH WRITTEN NOTICE SHALL BE DEEMED
TO HAVE BEEN RECEIVED EITHER WHEN DELIVERED PERSONALLY TO THE OFFICE OF THE
SECRETARY OR AT 11:58 P.M. ON THE DATE OF ANY U.S. POSTAL SERVICE POSTMARK ON
THE NOTICE, WHICHEVER IS EARLIER. SUCH NOTICE SHALL BE IRREVOCABLE AND MUST BE
ACCOMPANIED BY THE PAYMENT OF THE EXERCISE PRICE AS PROVIDED IN SECTION 6 BELOW.
UPON THE EXERCISE OF THE OPTION, THE COMPANY SHALL TRANSFER OR

 

2

--------------------------------------------------------------------------------


 


SHALL CAUSE TO BE ISSUED A CERTIFICATE OR CERTIFICATES FOR THE COMPANY STOCK
BEING PURCHASED AS PROMPTLY AS PRACTICABLE.


 


6.                                       PAYMENT OF EXERCISE PRICE. THE EXERCISE
PRICE OF THE SHARES OF COMPANY STOCK PURCHASED BY THE DIRECTOR UPON EXERCISE OF
THE OPTION (THE “OPTION SHARES”) SHALL BE PAID IN FULL TO THE COMPANY AT THE
TIME OF SUCH EXERCISE IN CASH (INCLUDING BY CHECK), BY THE SURRENDER OF COMPANY
STOCK (INCLUDING THE SURRENDER OF OPTION SHARES), BY PAYMENT THROUGH A BROKER IN
ACCORDANCE WITH PROCEDURES PERMITTED BY REGULATION T OF THE FEDERAL RESERVE
BOARD, OR BY SUCH OTHER METHOD AS THE COMMITTEE MAY APPROVE; PROVIDED, HOWEVER,
THAT COMPANY STOCK HELD FOR LESS THAN SIX MONTHS MAY BE SURRENDERED IN PAYMENT
OR PARTIAL PAYMENT OF THE EXERCISE PRICE ONLY WITH THE APPROVAL OF THE
COMMITTEE.


 


7.                                       CONTINUED SERVICE AS AN EMPLOYEE. IF
THE DIRECTOR CEASES TO SERVE AS A NON-EMPLOYEE DIRECTOR AND, IMMEDIATELY
THEREAFTER, THE DIRECTOR IS EMPLOYED BY THE EMPLOYER, THEN, SOLELY FOR THE
PURPOSES OF SECTIONS 3 AND 4 ABOVE, THE DIRECTOR SHALL NOT BE DEEMED TO HAVE
CEASED TO SERVE AS A NON-EMPLOYEE DIRECTOR AT THAT TIME, AND HIS OR HER
CONTINUED EMPLOYMENT BY THE EMPLOYER SHALL BE DEEMED TO BE CONTINUED SERVICE AS
A NON-EMPLOYEE DIRECTOR. IF THE DIRECTOR BECOMES EMPLOYED BY THE EMPLOYER, THE
TRANSFER OF OPTION SHARES AS DESCRIBED IN SECTION 13 BELOW SHALL BE SUBJECT TO
APPLICABLE FEDERAL (INCLUDING FICA), STATE AND LOCAL TAX WITHHOLDING
REQUIREMENTS PURSUANT TO SECTION 14 OF THE 2007 PLAN.


 


8.                                       NONTRANSFERABILITY. NEITHER THE
DIRECTOR NOR ANY OTHER PERSON SHALL HAVE ANY RIGHT TO COMMUTE, SELL, ASSIGN,
TRANSFER, PLEDGE, ANTICIPATE, MORTGAGE OR OTHERWISE ENCUMBER, HYPOTHECATE OR
CONVEY THE OPTION, WHICH OPTION IS, AND ALL RIGHTS UNDER THIS GRANT AGREEMENT
ARE, EXPRESSLY DECLARED TO BE UNASSIGNABLE AND NONTRANSFERABLE, OTHER THAN BY
WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION (OR PURSUANT TO A BENEFICIARY
DESIGNATION AUTHORIZED BY THE COMMITTEE).


 


9.                                       NO RIGHT TO COMPANY ASSETS. NEITHER THE
DIRECTOR NOR ANY OTHER PERSON SHALL ACQUIRE BY REASON OF THE OPTION OR THE
OPTION SHARES ANY RIGHT IN OR TITLE TO ANY ASSETS, FUNDS OR PROPERTY OF THE
COMPANY WHATSOEVER INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
ANY SPECIFIC FUNDS OR ASSETS WHICH THE COMPANY, IN ITS SOLE DISCRETION, MAY SET
ASIDE IN ANTICIPATION OF A LIABILITY. NO TRUST SHALL BE CREATED IN CONNECTION
WITH OR BY THE GRANTING OF THE OPTION OR THE PURCHASE OF ANY OPTION SHARES, AND
ANY BENEFITS WHICH BECOME PAYABLE HEREUNDER SHALL BE PAID FROM THE GENERAL
ASSETS OF THE COMPANY. THE DIRECTOR SHALL HAVE ONLY A CONTRACTUAL RIGHT TO THE
AMOUNTS, IF ANY, PAYABLE PURSUANT TO THIS GRANT AGREEMENT, UNSECURED BY ANY
ASSET OF THE COMPANY OR ANY OF ITS AFFILIATES.


 


10.                                 LIMITATIONS. NOTHING HEREIN SHALL LIMIT THE
COMPANY’S RIGHT TO ISSUE COMPANY STOCK, OR STOCK OPTIONS OR OTHER RIGHTS TO
PURCHASE COMPANY STOCK SUBJECT TO VESTING, EXPIRATION AND OTHER TERMS AND
CONDITIONS DEEMED APPROPRIATE BY THE COMPANY AND ITS AFFILIATES. NOTHING
EXPRESSED OR IMPLIED HEREIN IS INTENDED OR SHALL BE CONSTRUED TO CONFER UPON OR
GIVE TO ANY PERSON, OTHER THAN THE PARTIES HERETO, ANY RIGHT, REMEDY OR CLAIM
UNDER OR BY REASON OF THIS GRANT AGREEMENT OR OF ANY TERM, COVENANT OR CONDITION
HEREOF.

 

3

--------------------------------------------------------------------------------


 


11.                                 EXPENSES OF ISSUANCE OF OPTION SHARES. THE
ISSUANCE OF STOCK CERTIFICATES HEREUNDER SHALL BE WITHOUT CHARGE TO THE
DIRECTOR. THE COMPANY SHALL PAY, AND INDEMNIFY THE DIRECTOR FROM AND AGAINST ANY
ISSUANCE, STAMP OR DOCUMENTARY TAXES (OTHER THAN TRANSFER TAXES) OR CHARGES
IMPOSED BY ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL (OTHER THAN INCOME TAXES)
BY REASON OF THE ISSUANCE OF THE OPTION SHARES.


 


12.                                 TERMS ARE BINDING. THE TERMS OF THIS GRANT
AGREEMENT SHALL BE BINDING UPON THE EXECUTORS, ADMINISTRATORS, HEIRS,
SUCCESSORS, TRANSFEREES AND ASSIGNEES OF THE DIRECTOR AND THE COMPANY.


 


13.                                 COMPLIANCE WITH LAW. THE EXERCISE OF THE
OPTION AND THE OBLIGATIONS OF THE COMPANY TO ISSUE OR TRANSFER OPTION SHARES
HEREUNDER SHALL BE SUBJECT TO THE TERMS, CONDITIONS AND RESTRICTIONS AS SET
FORTH IN THE GOVERNING INSTRUMENTS OF THE COMPANY, COMPANY POLICIES, APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR ANY OTHER APPLICABLE LAWS OR REGULATIONS,
AND APPROVALS BY ANY GOVERNMENTAL OR REGULATORY AGENCY AS MAY BE REQUIRED. IN NO
EVENT SHALL THE DIRECTOR BE PERMITTED TO EXERCISE THE OPTION IF THE ISSUANCE OF
OPTION SHARES AT THAT TIME WOULD VIOLATE ANY LAW OR REGULATION. BY SIGNING THIS
GRANT AGREEMENT, THE DIRECTOR AGREES NOT TO SELL ANY OPTION SHARES AT A TIME
WHEN APPLICABLE LAWS OR THE COMPANY POLICIES PROHIBIT A SALE.


 


14.                                 REFERENCES. REFERENCES HEREIN TO RIGHTS AND
OBLIGATIONS OF THE DIRECTOR SHALL APPLY, WHERE APPROPRIATE, TO THE DIRECTOR’S
LEGAL REPRESENTATIVE OR ESTATE WITHOUT REGARD TO WHETHER SPECIFIC REFERENCE TO
SUCH LEGAL REPRESENTATIVE OR ESTATE IS CONTAINED IN A PARTICULAR PROVISION OF
THIS GRANT AGREEMENT.


 


15.                                 NOTICES. ANY NOTICE REQUIRED OR PERMITTED TO
BE GIVEN UNDER THIS GRANT AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN GIVEN WHEN DELIVERED PERSONALLY OR BY COURIER, OR SENT BY CERTIFIED OR
REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DULY ADDRESSED TO
THE PARTY CONCERNED AT THE ADDRESS INDICATED BELOW OR TO SUCH CHANGED ADDRESS AS
SUCH PARTY MAY SUBSEQUENTLY, BY SIMILAR PROCESS, GIVE NOTICE OF:


 

If to the Company:

 

Investment Technology Group, Inc.
380 Madison Avenue
New York, NY 10017
Attention: General Counsel

 

If to the Director:

 

At the Director’s most recent address shown on the Company’s corporate records,
or at any other address at which the Director may specify in a notice delivered
to the Company in the manner set forth herein.

 


16.                                 COSTS. IN ANY ACTION AT LAW OR IN EQUITY TO
ENFORCE ANY OF THE PROVISIONS OR RIGHTS UNDER THIS GRANT AGREEMENT, INCLUDING
ANY ARBITRATION PROCEEDINGS TO ENFORCE SUCH PROVISIONS OR RIGHTS, THE
UNSUCCESSFUL PARTY TO SUCH LITIGATION OR ARBITRATION, AS DETERMINED BY THE

 

4

--------------------------------------------------------------------------------


 


COURT IN A FINAL JUDGMENT OR DECREE, OR BY THE PANEL OF ARBITRATORS IN ITS
AWARD, SHALL PAY THE SUCCESSFUL PARTY OR PARTIES ALL COSTS, EXPENSES AND
REASONABLE ATTORNEYS’ FEES INCURRED BY THE SUCCESSFUL PARTY OR PARTIES
(INCLUDING WITHOUT LIMITATION COSTS, EXPENSES AND FEES ON ANY APPEALS), AND IF
THE SUCCESSFUL PARTY RECOVERS JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SUCH
COSTS, EXPENSES AND ATTORNEYS’ FEES SHALL BE INCLUDED AS PART OF THE JUDGMENT.


 


17.                                 FURTHER ASSURANCES. THE DIRECTOR AGREES TO
PERFORM ALL ACTS AND EXECUTE AND DELIVER ANY DOCUMENTS THAT MAY BE REASONABLY
NECESSARY TO CARRY OUT THE PROVISIONS OF THIS GRANT AGREEMENT, INCLUDING BUT NOT
LIMITED TO ALL ACTS AND DOCUMENTS RELATED TO COMPLIANCE WITH FEDERAL AND/OR
STATE SECURITIES LAWS.


 


18.                                 COUNTERPARTS. FOR CONVENIENCE, THIS GRANT
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF IDENTICAL COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED A COMPLETE ORIGINAL IN ITSELF AND MAY BE INTRODUCED IN EVIDENCE
OR USED FOR ANY OTHER PURPOSES WITHOUT THE PRODUCTION OF ANY OTHER COUNTERPARTS.


 


19.                                 GOVERNING LAW. THIS GRANT AGREEMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH SECTION 6(H) OF THE SUBPLAN.


 


20.                                 ENTIRE AGREEMENT. THIS GRANT AGREEMENT,
TOGETHER WITH THE SUBPLAN AND THE 2007 PLAN, SETS FORTH THE ENTIRE AGREEMENT
BETWEEN THE PARTIES WITH REFERENCE TO THE SUBJECT MATTER HEREOF, AND THERE ARE
NO AGREEMENTS, UNDERSTANDINGS, WARRANTIES, OR REPRESENTATIONS, WRITTEN, EXPRESS,
OR IMPLIED, BETWEEN THEM WITH RESPECT TO THE OPTION OTHER THAN AS SET FORTH
HEREIN OR THEREIN, ALL PRIOR AGREEMENTS, PROMISES, REPRESENTATIONS AND
UNDERSTANDINGS RELATIVE THERETO BEING HEREIN MERGED.


 


21.                                 AMENDMENT; WAIVER. THIS GRANT AGREEMENT MAY
BE AMENDED, MODIFIED, SUPERSEDED, CANCELED, RENEWED OR EXTENDED AND THE TERMS OR
COVENANTS HEREOF MAY BE WAIVED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE
PARTIES HERETO OR, IN THE CASE OF A WAIVER, BY THE PARTY WAIVING COMPLIANCE. ANY
SUCH WRITTEN INSTRUMENT MUST BE APPROVED BY THE COMMITTEE TO BE EFFECTIVE AS
AGAINST THE COMPANY. THE FAILURE OF ANY PARTY AT ANY TIME OR TIMES TO REQUIRE
PERFORMANCE OF ANY PROVISION HEREOF SHALL IN NO MANNER AFFECT THE RIGHT AT A
LATER TIME TO ENFORCE THE SAME. NO WAIVER BY ANY PARTY OF THE BREACH OF ANY TERM
OR PROVISION CONTAINED IN THIS GRANT AGREEMENT, WHETHER BY CONDUCT OR OTHERWISE,
IN ANY ONE OR MORE INSTANCES, SHALL BE DEEMED TO BE, OR CONSTRUED AS, A FURTHER
OR CONTINUING WAIVER OF ANY SUCH BREACH, OR A WAIVER OF THE BREACH OF ANY OTHER
TERM OR COVENANT CONTAINED IN THIS GRANT AGREEMENT.


 


22.                                 SEVERABILITY. ANY PROVISION OF THIS GRANT
AGREEMENT THAT IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant Agreement as of the
date first above written.

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

 

 

By: 

 

 

 

Name: Robert C. Gasser

 

Title: CEO and President

 

 

I hereby accept the Option described in this Grant Agreement, and I agree to be
bound by the terms of the Subplan, the 2007 Plan and this Grant Agreement. I
hereby acknowledge that a copy of the Plan and the Plan prospectus have been
delivered to me. I hereby further agree that all the decisions and
determinations of the Committee shall be final and binding.

 

 

 

 

 

[Insert Name of the Director]

 

6

--------------------------------------------------------------------------------